Citation Nr: 0939323	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  07-35 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for headaches.


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1997 to February 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  



FINDING OF FACT

The Veteran does not have headaches that are related to his 
military service.


CONCLUSION OF LAW

The Veteran does not have headaches that are the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION


Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that:  
(1) informs the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informs the claimant about the information and evidence 
that VA will seek to provide; and (3) informs the claimant 
about the information and evidence the claimant is expected 
to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in October 2005 and March 2006; a 
rating decision in June 2006; a statement of the case in 
August 2007; and supplemental statements of the case in 
November 2007, and November 2008.  Those documents discussed 
specific evidence, particular legal requirements applicable 
to the claims, evidence considered, pertinent laws and 
regulations, and reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with evidence 
obtained, the evidence needed, and the responsibilities of 
the parties in obtaining the evidence.  The Board finds that 
any defect of timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to the 
claimant's receipt of compliant notice.  There has been no 
prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the January 2009 supplemental statement of the case.  A 
statement of the case or supplemental statement of the case 
can constitute a readjudication decision that complies with 
all applicable due process and notification requirements if 
adequate notice is provided prior to that adjudication.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The 
provision of adequate notice prior to a readjudication, 
including in a statement of the case or supplemental 
statement of the case, cures any timing defect associated 
with inadequate notice or the lack of notice prior to the 
initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to the claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  Furthermore, the Board finds that if there is any 
deficiency in the notice to the Veteran or the timing of the 
notice it is harmless error because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claims.  Overton v. Nicholson, 20 Vet. App. 
427 (2006) (Board erred in relying on various post-decisional 
documents for concluding adequate notice was provided, but 
the Veteran was afforded a meaningful opportunity to 
participate effectively in the adjudication of his claims, 
and therefore the error was harmless).  

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303, 3.304.  Disability which is proximately 
due to or the result of a disease or injury incurred in or 
aggravated by service will also be service-connected.  
38 C.F.R. § 3.310.

In the alternative the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which lay observation 
is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

All veterans are taken to have been in sound condition when 
examines, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, or enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C. § 1111 (West 2002).  

Generally, veterans are presumed to have entered the service 
in sound condition.  This presumption of soundness applies to 
situations in which a disability or disease that was not 
noted on the entrance report is discovered later.  Bagby v. 
Derwinski, 1 Vet. App. 225 (1991).  To rebut the presumption 
of sound condition, the evidence must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  38 U.S.C. § 1111; 38 C.F.R. § 
3.306(b).

The Veteran's service medical records reveal that the Veteran 
denied frequent or severe headaches on an October 1996 report 
of medical history form prepared in conjunction with his 
entrance examination.  Neurologic examination was normal at 
the Veteran's October 1996 entrance examination.  In January 
1999 he reported fever, body aches, and headaches.  He was 
assessed with acute viral syndrome.  In October 2000 the 
Veteran was seen for complaints of headaches and cold 
symptoms for two days.  He said he was playing football and 
was hit in the back left side of the head with another 
person's chin.  He was assessed with cold symptoms.  

The Veteran submitted additional copies of his service 
medical records which included a July 2004 magnetic resonance 
imaging (MRI) of the brain which was noted to be negative.  

The Veteran was afforded a VA examination in March 2006.  He 
reported episodic headaches lasting two hours which occurred 
three times per month.  He indicated that he had no 
associated symptoms including nausea or vomiting and he said 
the headaches were alleviated with lying down in a dark quiet 
room and sleeping.  The examiner diagnosed the Veteran with 
tension headaches.  

The Veteran was also afforded a VA examination in January 
2009.  The examiner reviewed the claims file.  The Veteran 
reported that the Veteran began to notice headaches in 2001 
or 2002.  However the examiner noted that the Veteran 
indicated on his substantive appeal that he had headaches 
prior to military service and that they became more frequent 
during and after military service.  The Veteran confirmed 
that report when he was shown the statement.  The Veteran 
stated that he had headaches which began on his forehead, 
right temple, or all over his head.  He said he had "bad" 
headaches once or twice a week and the headaches were not 
relieved until he rested in a dark room.  He reported 
sensitivity to light and occasional spots in either eye.  The 
examiner said physical examination revealed that the Veteran 
was convalescing from a common cold and that examination of 
the head, ear, nose and throat; temporomandibular joints; and 
temporal arteries was unremarkable.  The examiner noted that 
a computed tomography (CT) scan of the head done two years 
before by a private examiner was normal.  The examiner 
diagnosed the Veteran with tension/migraine headaches.  The 
examiner indicated that the Veteran's statement (contained in 
his substantive appeal) noted that he had headaches since he 
was sixteen years old and that the headaches got worse in the 
military but that he did not seek medical treatment because 
he used over-the-counter medication.  The examiner indicated 
that there was no record of treatment for headaches in the 
claims file.  The examiner noted that the Veteran reported 
that he had not been treated for headaches until two years 
prior to the examination.  The examiner indicated that the 
headaches had been present since the Veteran was a teenager 
and it was difficult to ascertain if his military service 
worsened his headaches since there was no documentation in 
the service medical records.  The examiner concluded that 
because the headaches had been present since his teenage 
years the headaches were not etiologically related to the 
Veteran's military service.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for headaches.  
Although the Veteran indicated in his substantive appeal that 
he had headaches prior to military service and that they 
became more frequent during and after military service, the 
Veteran denied frequent or severe headaches on a report of 
medical history prepared in conjunction with his October 1996 
entrance examination and neurologic examination was normal at 
that time.  Additionally, he noted that he did not seek 
treatment for his headaches until several after he left 
service.  Although the VA examiner indicated that the 
Veteran's headaches had been present since the Veteran was a 
teenager, there is simply not clear and unmistakable evidence 
that the Veteran's headaches preexisted his entry into 
service as there is no evidence medical evidence to establish 
that the Veteran's headaches preexisted his entry into 
service.  The Veteran reported headaches on two occasions in 
service but the headaches were attributed to acute viral 
syndrome in February 1999 and to cold symptoms in October 
2000.  Moreover, the January 2009 VA examiner specifically 
opined that the Veteran's headaches were not etiologically 
related to his military service because he did not seek 
treatment for headaches in service.  None of the medical 
evidence included in the claims file includes any competent 
opinion relating any diagnosis of headaches related to the 
Veteran's military service.  The Board is unable to identify 
a reasonable basis for granting service connection for a 
headaches.

The Board acknowledges the Veteran's contention that he 
currently has headaches related to his military service.  
Certainly, the Veteran can attest to factual matters of which 
he had first-hand knowledge.  Washington v. Nicholson, 19 
Vet. App. 362 (2005).  However, the Veteran as a lay person 
has not been shown to be capable of making medical 
conclusions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
While the Veteran is competent to report what comes to him 
through his senses, he does not have medical expertise.  
Layno v. Brown, 6 Vet. App. 465 (1994).  While he is 
competent to report symptomatology of his headaches, and his 
testimony is entitled to some probative weight, the competent 
medical evidence reveals that the Veteran's headaches are not 
etiologically related to his military service.  The Board 
ultimately finds the competent medical evidence to be more 
persuasive than the Veteran's lay contentions as to the 
etiology of his headaches.  The competent medical evidence 
indicates that the Veteran's headaches are not related to his 
service.

In summary, the Board concludes that the preponderance of the 
evidence is against finding that the Veteran's headaches were 
incurred in service or caused or aggravated thereby.  
Therefore, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990); 38 C.F.R. §§ 3.102, 4.3 (2009).


ORDER

Entitlement to service connection for headaches is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


